Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichioka. (U.S. Application Pub. No. 2018/0272745 A1) 
	Ichioka discloses the following claimed subject matter:
	Re-claim 1, 10, 19, an ink-jet recording apparatus (20) comprising: head modules (50) each comprising nozzles (501) disposed in a row; a transporter (10) that moves a recording medium with respect to the head modules in a direction intersecting an arrangement direction of the nozzles; a recording controller (40) that causes the nozzles to eject ink onto the recording medium and to form a dot based on image data (¶ [0024]-[0034]); and a memory (43; ¶ [0033]) that stores arrangement position information indicating individual positional deviations of the nozzles in a relative movement direction of the head modules with respect to the recording medium, wherein the head modules are disposed in the arrangement direction of the nozzles with an overlapping area (A; fig.2) in which each of the head modules overlaps with an adjacent head module when viewed in the relative movement direction and form a line head (21), the transporter causes a same point of the recording medium to pass through a position where upstream (511; ¶ [0036]) and downstream nozzles (521; ¶ [0036])  that correspond to two adjacent head modules eject ink, and the recording controller: determines a mixing ratio (see ratio changing part 61) between the corresponding upstream and downstream nozzles based on the arrangement position information (¶ [0036]), and causes the dot to be formed by mixing ink ejected from the corresponding upstream and downstream nozzles in accordance with the mixing ratio. (¶ [0037]-[0044], [0045], [0046])

Re-claim 2, 11, 20,  wherein a position obtained by proportionally dividing a distance between the corresponding upstream and downstream nozzles with the mixing ratio is set as an average nozzle 

Re-claim 3, 12, 21, wherein the predetermined arrangement state of the average nozzle position corresponds to an average time until ink having impacted on the recording medium is cured. (see also ¶ [0070])

Re-claim 4, 13, 22, wherein a position of the overlapping area is adjustable, and the recording controller determines again the mixing ratio after adjusting the position of the overlapping area. (¶ [0045], [0067])

Re-claim 5, 14, 23, wherein the recording controller determines again the mixing ratio after detecting the individual positional deviations of the head modules. (¶ [0048], [0067])

Re-claim 6, 15, 24, wherein the recording controller determines the mixing ratio based on at least one of edge determination information about the arrangement direction of the nozzles in a recording image and attribute tag information of the recording image. (updated value R1 of the usage ratio R is changed based on edge position B3 and also the image data D; ¶ [0045], [0048]; [0055]-[0061) . 

Re-claim 7, 16, 25, wherein the recording controller determines the mixing ratio based on the arrangement position information (¶ [0066]) and characteristic information of the nozzles and the ink. (¶ [0045], [0046])



Re-claim 9, 18, 27, wherein the recording controller adjusts a length of the overlapping area to determine the mixing ratio. (see ¶ [0067])
 
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

April 24, 2021